Citation Nr: 1501452	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-27 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for a dysthymic disorder.  


REPRESENTATION

Veteran represented by: Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1996 to September 2005 and from June 2007 to December 2008.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decisions of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA); which granted service connection for a dysthymic disorder.  A zero percent rating was assigned, effective December 5, 2008.  A March 2010 rating decision increased the evaluation to 10 percent from November 11, 2009, with the zero percent evaluation remaining in effect prior to that date.  An October 2012 rating decision increased the evaluation to the current 30 percent, effective from the December 5, 2008 date of service connection.  

The Veteran's appeal was previously before the Board in March 2014, when it was remanded for additional development.
In September 2014, the Veteran asked the agency of original jurisdiction ((AOJ) to "expedite" his appeal due to financial hardship.  VA has a duty to expeditiously handle remanded appeals.  He has not made a motion to advance his case on the Board's docket.  Cf. 38 C.F.R. § 20.900(c) (2014).

The appeal is REMANDED to the AOJ.  The Veteran will be advised if further action is required on his part.



REMAND

In accordance with the prior remand instructions the Veteran was afforded a VA examination in May 2014.  The examiner diagnosed panic disorder and a disruptive impulse-control and conduct disorder in addition to the service-connected persistent depressive disorder (formerly dysthymic disorder).  The examiner was able to distinguish symptoms of the depressive disorder from the other psychiatric disabilities and assessed only the disability resulting from the depressive disorder.  It is not clear; however, whether the other disabilities are related to, or part of, the depressive disorder; and if so, what additional disability results from those disorder.

Accordingly the appeal is REMANDED for the following:

1.  Ask the examiner who provided the May 2014 VA examination to review the claims folder and provide an opinion as to whether the panic disorder or impulse and conduct control disorders are part of the service-connected persistent depressive disorder; or in the alternative whether the panic or impulse control and conduct disorders are or are otherwise related to the service connected depressive disorder or a disease or injury in service.

If the examiner finds that the panic disorder or impulse control and conduct disorder are part of the service connected psychiatric disability; are otherwise related to that disability or service; the examiner should opine as to the symptoms and severity of any additional disability attributable to the panic or impulse control and conduct disorders.

If further examination is deemed necessary; or the examiner is unable to provide the necessary opinions, additional examination that should be arranged.  

The examiner should provide reasons for the opinions.

2.  If the benefits sought on appeal are not fully granted, the AOJ should issue a supplemental statement of the case; before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



